149 F.3d 1226
Richard LARA, Petitioner-Appellant,v.Gary L. JOHNSON, Director, Texas Department of CriminalJustice, Institutional Division, Respondent-Appellee.
No. 97-10034.
United States Court of Appeals,Fifth Circuit.
Aug. 7, 1998.

Richard Lara, Kenedy, TX, pro se.
Idolina Garcia, Austin, TX, for Respondent-Appellee.
Appeal from the United States District court for the Northern District of Texas; John H. McBryde, Judge.
ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC
(Opinion May 26, 1998, 5 Cir., 141 F.3d 239)
Before POLITZ, Chief Judge, and REYNALDO G. GARZA and DENNIS, Circuit Judges.
PER CURIAM:


1
Treating the Petition for Rehearing En Banc as a Petition for Panel Rehearing on behalf of Richard Lara, the Petition for Panel Rehearing is GRANTED-IN-PART as is the Petition for Rehearing of Gary L. Johnson, Director of the Texas Department of Criminal Justice, as stated further below.  No member of this panel nor judge in regular active service on the court having requested that the court be polled on Rehearing En Banc filed by the Appellant, Richard Lara, the Suggestion for Rehearing En Banc in his behalf is DENIED.


2
Both the appellant and Appellee have called our attention to an error in the prior opinion with regards to Footnote 3 of the opinion.  Footnote 3 is hereby revised from:


3
Lara originally alleged that his rights to a speedy trial under the IAD were violated by Texas and California.  On appeal, he only alleges this claim against Texas.  Failure to brief an issue on appeal constitutes waiver.  Koetting, 995 F.2d at 38 n. 1.

Instead it will read:

4
Lara originally alleged that his rights to a speedy trial under the IAD were violated by Texas and California.  On appeal, he only alleges this claim against California.  Failure to brief an issue on appeal constitutes waiver.  Koetting, 995 F.2d at 38 n. 1.